Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered March 23, 1994, convicting defendant, after a jury trial, of criminal possession of stolen property in the third degree and unauthorized use of a vehicle in the third degree, and sentencing him to concurrent prison terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence, which established that defendant knew that he was in possession of a stolen car (Penal Law §§ 165.50, 165.05 [1]). The jury properly rejected defendant’s incredible testimony.
We find no error in the court’s unobjected-to characterization of defendant’s knowledge as a "centrally contested issue”. The court’s statement accurately reflected the theory of defense reflected in the trial evidence and defendant’s summation. The court also "meaningfully” responded to the jury note (CPL 310.30; People v O’Rama, 78 NY2d 270) and its adverse inference charge was fair and appropriate. Concur—Wallach, J. P., Ross, Nardelli, Tom and Mazzarelli, JJ.